         Case 3:18-cr-00031-JAM Document 104 Filed 05/21/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA

         v.
                                                               No. 3:18-cr-00031 (JAM)
 VANESSA VENCE-SMALL,
     Defendant.


              ORDER GRANTING MOTION FOR SENTENCE REDUCTION

       Vanessa Vence-Small is a prisoner of the Federal Bureau of Prisons (“BOP”) at the FCC

Hazelton Secure Female Facility in West Virginia. She is 52 years old and suffers from a number

of medical conditions, including a compromised immune system because of a splenectomy as

well as type 2 diabetes mellitus and hypertension. In light of her vulnerability to the coronavirus

(“COVID-19”), she moves under 18 U.S.C. § 3582(c)(1)(A) for a reduction of her remaining

term of imprisonment to a term of home confinement.

       I have previously denied her motions. On April 20, 2020, I ruled that Vence-Small had

failed to exhaust the procedures that the statute requires prior to her filing of the motion. See

United States v. Vence-Small, --- F. Supp. 3d. ----, 2020 WL 1921590 (D. Conn. 2020). On May

7, 2020, I ruled that Vence-Small had not established “extraordinary and compelling reasons” for

her release because she had not reliably shown any evidence of COVID-19 infections among

staff or inmates at FCC Hazelton where she is housed. See United States v. Vence-Small, 2020

WL 2214226 (D. Conn. 2020). I stated that “I would be prepared to grant Vence-Small’s motion

for release to home confinement at such time—if ever—that there is reliable evidence of any

COVID-19 infections at the prison facility where Vence-Small is located.” Id. at *4.




                                                  1
         Case 3:18-cr-00031-JAM Document 104 Filed 05/21/20 Page 2 of 3



        Vence-Small has now renewed her motion on the basis of a newspaper report about a

COVID-19 infection of a staff member at FCC Hazelton. Doc. #102. The Government has

confirmed the fact of the infection, stating that the staff member worked one shift on May 16,

2020, in the control room at the Secure Female Facility at FCC Hazelton. Doc. #103. In light of

my prior ruling, I will now grant Vence-Small’s motion for sentence reduction and release

subject to the conditions stated below.

                                          CONCLUSION

        For the foregoing reasons, the motion of defendant Vanessa Vence-Small for a reduction

in sentence (Doc. #102) is GRANTED. Vence-Small’s sentence is reduced to a term of time

served as of May 22, 2020, on which date the Federal Bureau of Prisons shall RELEASE

defendant Vanessa Vence-Small from BOP custody to travel directly to the home of her adult

daughter in Windsor, New York, and to commence her three-year term of supervised release.

        The Court amends Vence-Small’s conditions of supervised release to provide that Vence-

Small shall be on home detention for the first six months of her release until November 22, 2020.

She will be subject to electronic monitoring using SmartLink technology, radio frequency, or

such other technology chosen by the U.S. Probation Office. Counsel for Vence-Small shall

promptly coordinate with the U.S. Probation Office in the District of Connecticut and in New

York.

        During the first 14 days of her release, Vence-Small shall quarantine herself in her

daughter’s home in a separate room without entering the space of other household members

except as strictly necessary to use bathroom or other common facilities. Until November 22,

2020, Vence-Small shall remain on the property of her daughter’s home except that she may

leave only for purposes of obtaining a COVID-19 test, obtaining emergency medical care, or for



                                                 2
         Case 3:18-cr-00031-JAM Document 104 Filed 05/21/20 Page 3 of 3



any other reason approved in advance by motion filed with the Court. All other conditions of

supervised release as previously imposed by the Court shall remain in full force and effect. The

U.S. Probation Office is instructed to report to the Court any violation of the terms of home

confinement, and the Court advises that it is highly likely to order Vence-Small’s re-

imprisonment in the event of any material violation of the home detention conditions of

confinement.

       It is so ordered.

       Dated at New Haven this 21st day of May 2020.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                3
